DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/31/2022 have been fully considered. Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn. Consulted with Supervisor regarding issuing non-final office action based on the reconsideration.
Applicant’s arguments, with respect to the rejection(s) of claim(s) 14, 18 and 19 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Jois and McGovern.
Applicant argued that Bone does not disclose claim 1 limitation generating a data management rule. The Office disagrees. Bone discloses the limitation in paragraph 200 (Bone [0200] Events 3372 provides typical event monitoring and routing functions and operates to assert events triggered by the generation of a new policy, which may include one or more policy rules). 
In this non-final office action, Bone, Jois and McGovern teaches the limitations of independent claims 1, 8 and 14. Specifically, Bone teaches monitoring data management policies and perform defined actions of the data management rule (Bone  [0200] Events 3372 provides typical event monitoring and routing functions and operates to assert events triggered by the generation of a new policy, which may include one or more policy rules, as well as changes made to an existing policy or policies. [0183] After a management policy is defined over a managed storage/file system, it is then executed. The execution of a policy refers to taking a condition that conceptually lives in a repository, tying it to an action, and applying that action across managed objects (files and directories) in the managed storage(s) in an automated manner. Thus, in some embodiments, a policy may comprise one or more rules, each having a condition tied to an action.), 
Jois teaches techniques and solutions to improve compliance with retention policies and legal requirements (Jois [0007] Techniques and solutions are described for facilitating data archival, including for improving compliance with retention policies and legal requirements.), 
and McGovern teaches generating data management rule based on updated policy (McGovern Col. 13, lines 15-19: As shown in FIG. 10, at step 1010, the authorization server may receive a policy based at least in part on the action information and may generate a rule set for the local enterprise server based on the policy at step 1020.). 
The combination of Bone, Jois and McGovern teaches the limitations of independent claims 1, 8 and 14.
Applicant’s arguments for dependent claims 2-7, 9-13 and 15-20 are based on dependency from claims 1, 8 and 14, addressed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 4-6, 8, 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bone et al. (US 20100145917 A1), in view of Jois et al. (US 20190108246 A1), further in view of McGovern (US 9077758 B1).
Regarding Claim 1, Bone teaches
A method comprising: monitoring, (Bone [0002] the present invention relates to a system, method and apparatus for managing enterprise policies on files and directories in file systems utilizing file system metadata harvested across file system protocols. [0200] Events 3372 provides typical event monitoring and routing functions and operates to assert events triggered by the generation of a new policy, which may include one or more policy rules, as well as changes made to an existing policy or policies.) (i.e. monitoring policy changes/updates) by one or more processors, (Bone [0035] a set of computer instructions stored on a computer readable storage medium and executable by a processor.) data sources for updates to data management policies that apply to an organization; (Bone [0017] As a non-limiting example, many corporations have a policy that prohibits the usage of corporate storage capacity on fileservers for the storage of certain personal files and content types.)
in response to identifying an update to a data management policy that applies to the organization, (Bone [0200] Events 3372 provides typical event monitoring and routing functions and operates to assert events triggered by the generation of a new policy, which may include one or more policy rules, as well as changes made to an existing policy or policies.)
wherein the data management rule includes a defined action to take on data records that correspond to a defined characteristic; (Bone [0036] Embodiments disclosed herein utilize file system metadata harvested across network file systems and stored in a metadata repository to implement automated and semi-automated policy enforcement against managed file storage(s). More specifically, the harvested file system metadata is utilized to drive programmable actions on managed objects in the file systems in accordance with enterprise policies. Each policy may comprise one or more rules that tie a certain condition to a certain action.  In one embodiment, the metadata repository is optimized to support the automated and/or semi-automated application of file management policies over managed objects in the file systems.) (i.e. the metadata has the defined characteristic information on the data)
identifying, by one or more processors, a first set of data records that include the defined characteristic of the data management rule; (Bone [0183] After a management policy is defined over a managed storage/file system, it is then executed. The execution of a policy refers to taking a condition that conceptually lives in a repository, tying it to an action, and applying that action across managed objects (files and directories) in the managed storage(s) in an automated manner. Thus, in some embodiments, a policy may comprise one or more rules, each having a condition tied to an action.) 
and performing, by one or more processors, the defined action of the data management rule on the first set of data records. (Bone [0200] Actions 3374 comprises a plurality of subcomponents configured to perform various functions (e.g., transaction management, action routing, action adapter, etc.) and a plurality of actions (e.g., move, migrate, copy, delete, secure, notify, etc.) These actions are programmable. For example, each action can be programmed to perform under a certain specified condition to satisfy one or more policy rules.)
	Bone does not teach identifying, by one or more processors, updated policy information by comparing the update to a data management policy to an existing data management policy; 
	However, Jois teaches identifying, by one or more processors, updated policy information by comparing the update to a data management policy to an existing data management policy; (Jois [0007] Techniques and solutions are described for facilitating data archival, including for improving compliance with retention policies and legal requirements. [0068] FIG. 4 presents a diagram for operations involved in storing a data object in an archive, automatically deleting the data object when an expiration event (e.g., the passing or reaching of an expiration date) has occurred, and applying a policy change, such as a legal hold, to the data object.) (i.e. in order to apply a policy change, the updated policy information needs to be compared with existing data management policy)
Bone and Jois are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Bone and Jois before him or her to modify the Bone’s system with Jois’ teaching. The motivation for doing so would be have (Jois [0007]) Techniques and solutions are described for facilitating data archival, including for improving compliance with retention policies and legal requirements.
Bone-Jois does not teach generating, by one or more processors, a data management rule based on the updated policy information
	However, McGovern teaches generating, by one or more processors, a data management rule based on the updated policy information (McGovern Col. 13, lines 15-19: As shown in FIG. 10, at step 1010, the authorization server may receive a policy based at least in part on the action information and may generate a rule set for the local enterprise server based on the policy at step 1020.)
Bone, Jois and McGovern are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Bone and Jois before him or her to modify the Bone-Jois’ system with McGovern’s teaching. The motivation for doing so would be (McGovern Col. 1 lines 40-42) generate one or more rule sets based on the policy for one or more enterprise servers providing respective unique services.
Regarding Claim 4, Bone, Jois and McGovern teach
The method of claim 1, wherein the data management policy is a right to be forgotten data management policy. (Jois [0003] In some cases, data must be maintained for particular time periods, which can be specified by an organizational policy or by various laws, regulations, contractual obligations, and the like. [0004] Apart from resource-use and retention period considerations, data retention is increasingly driven by data privacy laws and regulations. That is, a data subject (which can be a person or a legal entity, such as an organization) can have a proprietary interest in data that concerns the entity. The data subject may be able to request, such as under applicable laws or regulations of a jurisdiction, that an organization delete their data or “forget” them.) (i.e. right to be forgotten policy)
Bone and Jois are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Bone and Jois before him or her to modify the Bone’s system with Jois’ teaching. The motivation for doing so would be have (Jois [0007]) Techniques and solutions are described for facilitating data archival, including for improving compliance with retention policies and legal requirements.
Regarding Claim 5, Bone, Jois and McGovern teach
The method of claim 1, further comprising: communicating, by one or more processors, results of performing the defined action to one or more users, based on specifications of the data management policy.  (Bone [0161] In some embodiments, intermediary device 2400 may be implemented as a network file system management device or appliance having a plurality of integrated software components. The software components, which can be stored in memory of various forms and executable by the main processor 2404, may operate to cause network file system management device 2400 to perform the following functions:…(5) providing a workflow model which allows human users to be included in the file management workflow such that they may be prompted for their approval before any given action are taken to bring the managed storage(s) into compliance with defined policies.) (i.e. the communication to user is based on the specification of the data management policy to perform defined action)
Regarding Claim 6, Bone, Jois and McGovern teach
The method of claim 1, wherein identifying the first set of data records that include the defined characteristic of the data management rule further comprises: searching, by one or more processors, a database associated with the organization for data records that include the defined characteristic of the data management rule. (Bone [0171] FIG. 26 depicts a schema 2600 for storing file system metadata that mixes both sparse and dense attribute spaces within a single relational database.[0176] In one embodiment, the management device is configured with network file system management software that allows for reporting and ad hoc query functions over harvested metadata. (query function over harvested metadata, which has the characteristic of data, is search the database) [0183] After a management policy is defined over a managed storage/file system, it is then executed. The execution of a policy refers to taking a condition that conceptually lives in a repository, tying it to an action, and applying that action across managed objects (files and directories) in the managed storage(s) in an automated manner. Thus, in some embodiments, a policy may comprise one or more rules, each having a condition tied to an action. Exemplary actions may include, but not limited to, …indexing files for use in content search.) (indexing facilitates content search)
Regarding Claim 8, Bone teaches
A computer program product comprising: one or more computer readable storage media and program instructions stored on the one or more computer readable storage media, the program instructions comprising: (Bone [0002] the present invention relates to a system, method and apparatus for managing enterprise policies on files and directories in file systems utilizing file system metadata harvested across file system protocols. [0035]a set of computer instructions stored on a computer readable storage medium and executable by a processor to harvest file system metadata)
program instructions to monitor data sources for updates to data management policies that apply to an organization; (Bone [0017] As a non-limiting example, many corporations have a policy that prohibits the usage of corporate storage capacity on fileservers for the storage of certain personal files and content types.[0200] Events 3372 provides typical event monitoring and routing functions and operates to assert events triggered by the generation of a new policy, which may include one or more policy rules, as well as changes made to an existing policy or policies.) (i.e. monitoring policy changes/updates)
in response to identifying an update to a data management policy that applies to the organization, program instructions to generate a data management rule based on the updated policy information, (Bone [0200] Actions 3374 comprises a plurality of subcomponents configured to perform various functions (e.g., transaction management, action routing, action adapter, etc.) and a plurality of actions (e.g., move, migrate, copy, delete, secure, notify, etc.) These actions are programmable. For example, each action can be programmed to perform under a certain specified condition to satisfy one or more policy rules. Each action can also be programmed to perform at a certain specified time or upon the assertion or occurrence of a certain event.) (the actions are programmable and each action is to perform under certain specified condition to satisfy policy rules. i.e. when the data management policy change, the rules and associated actions that implement the policy rules change accordingly.)
wherein the data management rule includes a defined action to take on data records that correspond to a defined characteristic; (Bone [0036] Embodiments disclosed herein utilize file system metadata harvested across network file systems and stored in a metadata repository to implement automated and semi-automated policy enforcement against managed file storage(s). More specifically, the harvested file system metadata is utilized to drive programmable actions on managed objects in the file systems in accordance with enterprise policies. Each policy may comprise one or more rules that tie a certain condition to a certain action.  In one embodiment, the metadata repository is optimized to support the automated and/or semi-automated application of file management policies over managed objects in the file systems.) (i.e. the metadata has the defined characteristic information on the data)
program instructions to identify a first set of data records that include the defined characteristic of the data management rule; (Bone [0183] After a management policy is defined over a managed storage/file system, it is then executed. The execution of a policy refers to taking a condition that conceptually lives in a repository, tying it to an action, and applying that action across managed objects (files and directories) in the managed storage(s) in an automated manner. Thus, in some embodiments, a policy may comprise one or more rules, each having a condition tied to an action.) 
and program instructions to perform the defined action of the data management rule on the first set of data records. (Bone [0200] Actions 3374 comprises a plurality of subcomponents configured to perform various functions (e.g., transaction management, action routing, action adapter, etc.) and a plurality of actions (e.g., move, migrate, copy, delete, secure, notify, etc.) These actions are programmable. For example, each action can be programmed to perform under a certain specified condition to satisfy one or more policy rules.)
Bone does not teach program instructions to identify updated policy information by comparing a new version of a right to be forgotten policy to an existing version of a right to be forgotten policy;	
However, Jois teaches program instructions to identify updated policy information by comparing a new version of a right to be forgotten policy to an existing version of a right to be forgotten policy; (Jois [0007] Techniques and solutions are described for facilitating data archival, including for improving compliance with retention policies and legal requirements. [0003] In some cases, data must be maintained for particular time periods, which can be specified by an organizational policy or by various laws, regulations, contractual obligations, and the like. [0004] Apart from resource-use and retention period considerations, data retention is increasingly driven by data privacy laws and regulations. That is, a data subject (which can be a person or a legal entity, such as an organization) can have a proprietary interest in data that concerns the entity. The data subject may be able to request, such as under applicable laws or regulations of a jurisdiction, that an organization delete their data or “forget” them. (i.e. right to be forgotten policy) [0068] FIG. 4 presents a diagram for operations involved in storing a data object in an archive, automatically deleting the data object when an expiration event (e.g., the passing or reaching of an expiration date) has occurred, and applying a policy change, such as a legal hold, to the data object.) (i.e. in order to apply a policy change, the updated policy information needs to be compared with existing data management policy)
Bone and Jois are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Bone and Jois before him or her to modify the Bone’s system with Jois’ teaching. The motivation for doing so would be have (Jois [0007]) Techniques and solutions are described for facilitating data archival, including for improving compliance with retention policies and legal requirements.
Bone-Jois does not teach generate a data management rule based on the updated policy information
	However, McGovern teaches generate a data management rule based on the updated policy information (McGovern Col. 13, lines 15-19: As shown in FIG. 10, at step 1010, the authorization server may receive a policy based at least in part on the action information and may generate a rule set for the local enterprise server based on the policy at step 1020.)
Bone, Jois and McGovern are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Bone and Jois before him or her to modify the Bone-Jois’ system with McGovern’s teaching. The motivation for doing so would be (McGovern Col. 1 lines 40-42) generate one or more rule sets based on the policy for one or more enterprise servers providing respective unique services.
Regarding Claim 12, Bone, Jois and McGovern teach
The computer program product of claim 8, further comprising program instructions, stored on the one or more computer readable storage media. to: communicate results of performing the defined action to one or more users. based on specifications of the data management policy. (Bone [0161] In some embodiments, intermediary device 2400 may be implemented as a network file system management device or appliance having a plurality of integrated software components. The software components, which can be stored in memory of various forms and executable by the main processor 2404, may operate to cause network file system management device 2400 to perform the following functions:…(5) providing a workflow model which allows human users to be included in the file management workflow such that they may be prompted for their approval before any given action are taken to bring the managed storage(s) into compliance with defined policies.) (i.e. the communication to user is based on the specification of the data management policy to perform defined action)
Regarding Claim 13, Bone, Jois and McGovern teach
The computer program product of claim 8, wherein the program instructions to identify a first set of data records that include the defined characteristic of the data management rule further comprise program instructions to: search a database associated with the organization for data records that include the defined characteristic of the data management rule. (Bone [0171] FIG. 26 depicts a schema 2600 for storing file system metadata that mixes both sparse and dense attribute spaces within a single relational database.[0176] In one embodiment, the management device is configured with network file system management software that allows for reporting and ad hoc query functions over harvested metadata. (query function over harvested metadata, which has the characteristic of data, is search the database) [0183] After a management policy is defined over a managed storage/file system, it is then executed. The execution of a policy refers to taking a condition that conceptually lives in a repository, tying it to an action, and applying that action across managed objects (files and directories) in the managed storage(s) in an automated manner. Thus, in some embodiments, a policy may comprise one or more rules, each having a condition tied to an action. Exemplary actions may include, but not limited to, …indexing files for use in content search.) (indexing facilitates content search)
Regarding Claim 14, Bone teaches
A computer system comprising: one or more computer processors; one or more computer readable storage media; and program instructions stored on the computer readable storage media for execution by at least one of the one or more processors, the program instructions comprising:  (Bone [0002] the present invention relates to a system, method and apparatus for managing enterprise policies on files and directories in file systems utilizing file system metadata harvested across file system protocols.  [0035]a set of computer instructions stored on a computer readable storage medium and executable by a processor to harvest file system metadata)
program instructions to program instructions to monitor data sources for updates to data management policies that apply to an organization;  (Bone [0017] As a non-limiting example, many corporations have a policy that prohibits the usage of corporate storage capacity on fileservers for the storage of certain personal files and content types.[0200] Events 3372 provides typical event monitoring and routing functions and operates to assert events triggered by the generation of a new policy, which may include one or more policy rules, as well as changes made to an existing policy or policies.) (i.e. monitoring policy changes/updates)
in response to identifying an update to a data management policy that applies to the organization, program instructions to generate a data management rule based on the update to the data management policy,  (Bone [0200] Events 3372 provides typical event monitoring and routing functions and operates to assert events triggered by the generation of a new policy, which may include one or more policy rules, as well as changes made to an existing policy or policies. Actions 3374 comprises a plurality of subcomponents configured to perform various functions (e.g., transaction management, action routing, action adapter, etc.) and a plurality of actions (e.g., move, migrate, copy, delete, secure, notify, etc.) These actions are programmable. For example, each action can be programmed to perform under a certain specified condition to satisfy one or more policy rules. Each action can also be programmed to perform at a certain specified time or upon the assertion or occurrence of a certain event.) (the actions are programmable and each action is to perform under certain specified condition to satisfy policy rules. i.e. when the data management policy changes, the rules and associated actions that implement the policy change accordingly.)
wherein the data management rule includes a defined action to take on data records that correspond to a defined characteristic;  (Bone [0036] Embodiments disclosed herein utilize file system metadata harvested across network file systems and stored in a metadata repository to implement automated and semi-automated policy enforcement against managed file storage(s). More specifically, the harvested file system metadata is utilized to drive programmable actions on managed objects in the file systems in accordance with enterprise policies. Each policy may comprise one or more rules that tie a certain condition to a certain action.  In one embodiment, the metadata repository is optimized to support the automated and/or semi-automated application of file management policies over managed objects in the file systems.) (i.e. the metadata has the defined characteristic information on the data)
program instructions to identify a first set of data records that include the defined characteristic of the data management rule; (Bone [0183] After a management policy is defined over a managed storage/file system, it is then executed. The execution of a policy refers to taking a condition that conceptually lives in a repository, tying it to an action, and applying that action across managed objects (files and directories) in the managed storage(s) in an automated manner. Thus, in some embodiments, a policy may comprise one or more rules, each having a condition tied to an action.) 
and program instructions to perform the defined action of the data management rule on the first set of data records.  (Bone [0200] Actions 3374 comprises a plurality of subcomponents configured to perform various functions (e.g., transaction management, action routing, action adapter, etc.) and a plurality of actions (e.g., move, migrate, copy, delete, secure, notify, etc.) These actions are programmable. For example, each action can be programmed to perform under a certain specified condition to satisfy one or more policy rules.)
Bone does not teach identifying an update to a data management policy
However, Jois teaches identifying an update to a data management policy (Jois [0068] FIG. 4 presents a diagram for operations involved in storing a data object in an archive, automatically deleting the data object when an expiration event (e.g., the passing or reaching of an expiration date) has occurred, and applying a policy change, such as a legal hold, to the data object.)
Bone and Jois are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Bone and Jois before him or her to modify the Bone’s system with Jois’ teaching. The motivation for doing so would be have (Jois [0007]) Techniques and solutions are described for facilitating data archival, including for improving compliance with retention policies and legal requirements..
Bone-Jois does not teach generate a data management rule based on the update to the data management policy
	However, McGovern teaches generate a data management rule based on the update to the data management policy (McGovern Col. 13, lines 15-19: As shown in FIG. 10, at step 1010, the authorization server may receive a policy based at least in part on the action information and may generate a rule set for the local enterprise server based on the policy at step 1020.)
Bone, Jois and McGovern are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Bone and Jois before him or her to modify the Bone-Jois’ system with McGovern’s teaching. The motivation for doing so would be (McGovern Col. 1 lines 40-42) generate one or more rule sets based on the policy for one or more enterprise servers providing respective unique services.
Claim(s) 2, 9, 15, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bone et al. (US 20100145917 A1), in view of Jois et al. (US 20190108246 A1), further in view of McGovern (US 9077758 B1), further in view of Ahn et al. (US 20070244932 A1).  
Regarding Claim 2, Bone, Jois and McGovern teach
The method of claim 1, wherein generating a data management rule based on the update to the data management policy  (Bone [0036] Each policy may comprise one or more rules that tie a certain condition to a certain action. [0200] Events 3372 provides typical event monitoring and routing functions and operates to assert events triggered by the generation of a new policy, which may include one or more policy rules, as well as changes made to an existing policy or policies. Actions 3374 comprises a plurality of subcomponents configured to perform various functions (e.g., transaction management, action routing, action adapter, etc.) and a plurality of actions (e.g., move, migrate, copy, delete, secure, notify, etc.) These actions are programmable. For example, each action can be programmed to perform under a certain specified condition to satisfy one or more policy rules. Each action can also be programmed to perform at a certain specified time or upon the assertion or occurrence of a certain event.
Bone-Jois-McGovern does not teach further comprises: determining, by one or more processors, differences between the identified update to the data management policy that applies to the organization and existing data management policies associated with the organization; and generating, by one or more processors, the data management rule corresponding to the determined differences.
	However, Ahn teaches determining, by one or more processors, differences between the identified update to the data management policy that applies to the organization and existing data management policies associated with the organization; (Ahn [0003] The present invention relates to a method for providing personalized information lifecycle management service based on a personal data management policy. [0040] FIG. 3 is a flowchart describing a method for managing data when the data management policy is changed in accordance with the embodiment of the present invention. [0043] When user's data management policy is changed at step S302, the connected storage device is identified and the update of the storage device is automatically or manually requested at step S303. [0044] The information lifecycle management service providing system identifies material change with the storage device at step S304) (determine differences between the update to data management policy and existing data management policy) and generating, by one or more processors, the data management rule corresponding to the determined differences. (Ahn [0044] identifies the personal data management policies on the storage device at step S305) (generate the policy rules based on the policy update)
Bone, Jois, McGovern and Ahn are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Bone, Jois, McGovern and Ahn before him or her to modify the Bone-Jois-McGovern’s system with Ahn’s teaching. The motivation for doing so would be to (Ahn [0014]) efficiently and conveniently manage a large quantity of data via managing pre-defined data management policies.
Regarding Claim 9, Bone, Jois and McGovern teach
The computer program product of claim 8, wherein the program instructions to generate a data management rule based on the update to the data management policy (Bone [0036] Each policy may comprise one or more rules that tie a certain condition to a certain action. [0200] Events 3372 provides typical event monitoring and routing functions and operates to assert events triggered by the generation of a new policy, which may include one or more policy rules, as well as changes made to an existing policy or policies. Actions 3374 comprises a plurality of subcomponents configured to perform various functions (e.g., transaction management, action routing, action adapter, etc.) and a plurality of actions (e.g., move, migrate, copy, delete, secure, notify, etc.) These actions are programmable. For example, each action can be programmed to perform under a certain specified condition to satisfy one or more policy rules. Each action can also be programmed to perform at a certain specified time or upon the assertion or occurrence of a certain event.
Bone-Jois-McGovern does not teach further comprises program instructions to: determine differences between the identified update to the data management policy that applies to the organization and existing data management policies associated with the organization; and generate the data management rule corresponding to the determined differences.
However, Ahn teaches determine differences between the identified update to the data management policy that applies to the organization and existing data management policies associated with the organization; (Ahn [0003] The present invention relates to a method for providing personalized information lifecycle management service based on a personal data management policy [0040] FIG. 3 is a flowchart describing a method for managing data when the data management policy is changed in accordance with the embodiment of the present invention. [0043] When user's data management policy is changed at step S302, the connected storage device is identified and the update of the storage device is automatically or manually requested at step S303. [0044] The information lifecycle management service providing system identifies material change with the storage device at step S304) (determine differences between the update to data management policy and existing data management policy) and generate the data management rule corresponding to the determined differences. (Ahn [0044] identifies the personal data management policies on the storage device at step S305) (generate the policy rules based on the policy update)
Bone, Jois, McGovern and Ahn are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Bone, Jois, McGovern and Ahn before him or her to modify the Bone-Jois-McGovern’s system with Ahn’s teaching. The motivation for doing so would be to (Ahn [0014]) efficiently and conveniently manage a large quantity of data via managing pre-defined data management policies.
Regarding Claim 15, Bone, Jois and McGovern teach
The computer system of claim 14, wherein the program instructions to generate a data management rule based on the update to the data management policy (Bone [0036] Each policy may comprise one or more rules that tie a certain condition to a certain action. [0200] Events 3372 provides typical event monitoring and routing functions and operates to assert events triggered by the generation of a new policy, which may include one or more policy rules, as well as changes made to an existing policy or policies. Actions 3374 comprises a plurality of subcomponents configured to perform various functions (e.g., transaction management, action routing, action adapter, etc.) and a plurality of actions (e.g., move, migrate, copy, delete, secure, notify, etc.) These actions are programmable. For example, each action can be programmed to perform under a certain specified condition to satisfy one or more policy rules. Each action can also be programmed to perform at a certain specified time or upon the assertion or occurrence of a certain event.
Bone-Jois-McGovern does not teach further comprises program instructions to: determine differences between the identified update to the data management policy that applies to the organization and existing data management policies associated with the organization; and generate the data management rule corresponding to the determined differences. 
However, Ahn teaches determine differences between the identified update to the data management policy that applies to the organization and existing data management policies associated with the organization; (Ahn [0003] The present invention relates to a method for providing personalized information lifecycle management service based on a personal data management policy [0040] FIG. 3 is a flowchart describing a method for managing data when the data management policy is changed in accordance with the embodiment of the present invention. [0043] When user's data management policy is changed at step S302, the connected storage device is identified and the update of the storage device is automatically or manually requested at step S303. [0044] The information lifecycle management service providing system identifies material change with the storage device at step S304) (determine differences between the update to data management policy and existing data management policy) and generate the data management rule corresponding to the determined differences. (Ahn [0044] identifies the personal data management policies on the storage device at step S305) (generate the policy rules based on the policy update)
Bone, Jois, McGovern and Ahn are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Bone, Jois, McGovern and Ahn before him or her to modify the Bone-Jois-McGovern’s system with Ahn’s teaching. The motivation for doing so would be to (Ahn [0014]) efficiently and conveniently manage a large quantity of data via managing pre-defined data management policies.
Regarding Claim 17, Bone, Jois, McGovern and Ahn teach
The computer system of claim 15, wherein the data management policy is a right to be forgotten data management policy. (Jois [0003] In some cases, data must be maintained for particular time periods, which can be specified by an organizational policy or by various laws, regulations, contractual obligations, and the like. [0004] Apart from resource-use and retention period considerations, data retention is increasingly driven by data privacy laws and regulations. That is, a data subject (which can be a person or a legal entity, such as an organization) can have a proprietary interest in data that concerns the entity. The data subject may be able to request, such as under applicable laws or regulations of a jurisdiction, that an organization delete their data or “forget” them.) (i.e. right to be forgotten policy)
Bone and Jois are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Bone and Jois before him or her to modify the Bone’s system with Jois’ teaching. The motivation for doing so would be have (Jois [0007]) Techniques and solutions are described for facilitating data archival, including for improving compliance with retention policies and legal requirements.
Regarding Claim 18, Bone, Jois, McGovern and Ahn teach
The computer system of claim 15, further comprising program instructions, stored on the computer readable storage media for execution by at least one of the one or more processors, to: communicate results of performing the defined action to one or more users, based on specifications of the data management policy. (Bone [0161] In some embodiments, intermediary device 2400 may be implemented as a network file system management device or appliance having a plurality of integrated software components. The software components, which can be stored in memory of various forms and executable by the main processor 2404, may operate to cause network file system management device 2400 to perform the following functions:…(5) providing a workflow model which allows human users to be included in the file management workflow such that they may be prompted for their approval before any given action are taken to bring the managed storage(s) into compliance with defined policies.) (i.e. the communication to user is based on the specification of the data management policy to perform defined action)
Regarding Claim 19, Bone, Jois, McGovern and Ahn teach 
The computer system of claim 15, wherein the program instructions to identify a first set of data records that include the defined characteristic of the data management rule further comprise program instructions to: search a database associated with the organization for data records that include the defined characteristic of the data management rule. (Bone [0171] FIG. 26 depicts a schema 2600 for storing file system metadata that mixes both sparse and dense attribute spaces within a single relational database. [0176] In one embodiment, the management device is configured with network file system management software that allows for reporting and ad hoc query functions over harvested metadata. (query function over harvested metadata, which has the characteristic of data, is search the database) 
[0183] After a management policy is defined over a managed storage/file system, it is then executed. The execution of a policy refers to taking a condition that conceptually lives in a repository, tying it to an action, and applying that action across managed objects (files and directories) in the managed storage(s) in an automated manner. Thus, in some embodiments, a policy may comprise one or more rules, each having a condition tied to an action. Exemplary actions may include, but not limited to, …indexing files for use in content search.) (indexing facilitates content search)
Claim(s) 3, 10, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bone et al. (US 20100145917 A1), in view of Jois et al. (US 20190108246 A1), further in view of McGovern (US 9077758 B1), further in view of Kumar et al. (US 20170344754 A1).  
Regarding Claim 3, Bone, Jois and McGovern teach
The method of claim 1, 
Bone-Jois-McGovern does not teach further comprising: identifying, by one or more processors, a second set of data records that will include the defined characteristic of the data management rule at a future time, based on timestamp data of the second set of data records; and P202000597US01Page 26 of 32scheduling, by one or more processors, execution of the defined action of the data management rule on the second set of data records at the future time, based on the timestamp data of the second set of data records.
However, Kumar teaches identifying, by one or more processors, (Kumar [0076] In accordance with at least one example of the invention, the system, apparatus, methods, processes and/or operations for the systems described above may be wholly or partially implemented in the form of a set of instructions executed by one or more programmed computer processors) a second set of data records that will include the defined characteristic of the data management rule at a future time, based on timestamp data of the second set of data records; (Kumar [0068] Rules Engine 420 has a Rules Database 422 containing rules based on private policy, such as the system tenant's corporate policies…corporate data policy, e.g. data retention,… or data expiration, e.g. the data is considered expired after a particular length of time.) (i.e. based on timestamp data of the data records)
and P202000597US01Page 26 of 32scheduling, by one or more processors, execution of the defined action of the data management rule on the second set of data records at the future time, based on the timestamp data of the second set of data records. (Kumar[0070] FIG. 10 is a control flow diagram illustrating an example of a process 450 for applying compliance rules to a data record in accordance with jurisdictional compliance rules defined in Compliance Database 412…At step 490, if there is a data time limit regulation, then the data is tagged at step 492 for deletion when the time limit is reached.)
Bone, Jois, McGovern and Kumar are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Bone, Jois, McGovern and Kumar before him or her to modify the Bone-Jois-McGovern’ system with Kumar’s teaching. The motivation for doing so would be to have perform data management on (Kumar [0048, 0066]) time limited data in conformance with the compliance requirements or policies.
Regarding Claim 10, Bone, Jois and McGovern teach
The computer program product of claim 8, comprising program instructions, stored on the one or more computer readable storage media,
Bone-Jois-McGovern does not teach further to: identify a second set of data records that will include the defined characteristic of the data management rule at a future time, based on timestamp data of the second set of data records; and P202000597US01Page 28 of 32schedule execution of the defined action of the data management rule on the second set of data records at the future time, based on the timestamp data of the second set of data records. 
However, Kumar teaches identify a second set of data records that will include the defined characteristic of the data management rule at a future time, based on timestamp data of the second set of data records; (Kumar [0068] Rules Engine 420 has a Rules Database 422 containing rules based on private policy, such as the system tenant's corporate policies…corporate data policy, e.g. data retention,… or data expiration, e.g. the data is considered expired after a particular length of time.) (i.e. based on timestamp data of the data records)
and P202000597US01Page 28 of 32schedule execution of the defined action of the data management rule on the second set of data records at the future time, based on the timestamp data of the second set of data records. (Kumar[0070] FIG. 10 is a control flow diagram illustrating an example of a process 450 for applying compliance rules to a data record in accordance with jurisdictional compliance rules defined in Compliance Database 412…At step 490, if there is a data time limit regulation, then the data is tagged at step 492 for deletion when the time limit is reached.)
Bone, Jois, McGovern and Kumar are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Bone, Jois, McGovern and Kumar before him or her to modify the Bone-Jois-McGovern’ system with Kumar’s teaching. The motivation for doing so would be to have perform data management on (Kumar [0048, 0066]) time limited data in conformance with the compliance requirements or policies.
Regarding Claim 16, Bone, Jois and McGovern teach
The computer system of claim 14, comprising program instructions, stored on the computer readable storage media for execution by at least one of the one or more processors, 
Bone-Jois-McGovern does not teach further to: P202000597US01Page 30 of 32identify a second set of data records that will include the defined characteristic of the data management rule at a future time, based on timestamp data of the second set of data records; and schedule execution of the defined action of the data management rule on the second set of data records at the future time, based on the timestamp data of the second set of data records.
However, Kumar teaches identify a second set of data records that will include the defined characteristic of the data management rule at a future time, based on timestamp data of the second set of data records; (Kumar [0068] Rules Engine 420 has a Rules Database 422 containing rules based on private policy, such as the system tenant's corporate policies…corporate data policy, e.g. data retention,… or data expiration, e.g. the data is considered expired after a particular length of time.) (i.e. based on timestamp data of the data records)
and schedule execution of the defined action of the data management rule on the second set of data records at the future time, based on the timestamp data of the second set of data records. (Kumar[0070] FIG. 10 is a control flow diagram illustrating an example of a process 450 for applying compliance rules to a data record in accordance with jurisdictional compliance rules defined in Compliance Database 412…At step 490, if there is a data time limit regulation, then the data is tagged at step 492 for deletion when the time limit is reached.)
Bone, Jois, McGovern and Kumar are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Bone, Jois, McGovern and Kumar before him or her to modify the Bone-Jois-McGovern’ system with Kumar’s teaching. The motivation for doing so would be to have perform data management on (Kumar [0048, 0066]) time limited data in conformance with the compliance requirements or policies.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bone et al. (US 20100145917 A1), in view of Jois et al. (US 20190108246 A1), further in view of McGovern (US 9077758 B1), further in view of Brinkmoeller et al. (US 20120233129 A1).  
Regarding Claim 7, Bone, Jois and McGovern teach
The method of claim 1, wherein the defined action is an action selected from the group consisting of deleting a data record, migrating a data record, modifying a data record, and modifying a portion of a data record. (Bone [0183] Exemplary actions may include, but not limited to, deleting files, compressing files, moving files, flagging files for backup, checking files into a document management system, indexing files for use in content search, etc.) (deleting, migrating, modifying data record – compressing is modifying) 
Bone-Jois-McGovern teaches action for managing data records with “protected health information."(Bone [0197]), but Bone-Jois-McGovern does not explicitly teach anonymizing a data record.
However, Brinkmoeller teaches anonymizing a data record (Brinkmoeller [0001] The present invention is directed to methods and systems for selectively anonymizing portions of stored business data to meet regulatory requirements. [0019] FIG. 3 illustrates a rule-based data anonymization system according to an exemplary embodiment of the present invention.)
Bone, Jois, McGovern and Brinkmoeller are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Bone, Jois, McGovern and Brinkmoeller before him or her to modify the Bone-Jois-McGovern’ system with Brinkmoeller’s teaching. The motivation for doing so would be to management (Brinkmoeller [0001]) selectively anonymizing portions of stored business data to meet regulatory requirements.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bone et al. (US 20100145917 A1), in view of Jois et al. (US 20190108246 A1), further in view of McGovern (US 9077758 B1), further in view of Ahn et al. (US 20070244932 A1), further in view of Brinkmoeller et al. (US 20120233129 A1).  
Regarding Claim 20, Bone, Jois, McGovern and Ahn teach
The computer system of claim 15, wherein the defined action is an action selected from the group consisting of deleting a data record, migrating a data record, modifying a data record, and modifying a portion of a data record. (Bone [0183] Exemplary actions may include, but not limited to, deleting files, compressing files, moving files, flagging files for backup, checking files into a document management system, indexing files for use in content search, etc.) (deleting, migrating, modifying data record – compressing is modifying) 
Bone-Jois-McGovern-Ahn teaches action for managing data records with “protected health information."(Bone [0197]), but Bone-Jois-McGovern-Ahn does not explicitly teach anonymizing a data record.
However, Brinkmoeller teaches anonymizing a data record (Brinkmoeller [0001] The present invention is directed to methods and systems for selectively anonymizing portions of stored business data to meet regulatory requirements. [0019] FIG. 3 illustrates a rule-based data anonymization system according to an exemplary embodiment of the present invention.)
Bone, Jois, McGovern, Ahn and Brinkmoeller are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Bone, Jois, McGovern, Ahn and Brinkmoeller before him or her to modify the Bone-Jois-McGovern-Ahn’s system with Brinkmoeller’s teaching. The motivation for doing so would be to management (Brinkmoeller [0001]) selectively anonymizing portions of stored business data to meet regulatory requirements.
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bone et al. (US 20100145917 A1), in view of Jois et al. (US 20190108246 A1), further in view of McGovern (US 9077758 B1), further in view of Levy et al. (US 20200057866 A1).
Regarding Claim 21, Bone, Jois and McGovern teach
The computer program product of claim 8, wherein the program instructions to identify updated policy information to identify a change in the new version of a right to be forgotten policy relative to the existing version of a right to be forgotten policy. (Jois [0007] Techniques and solutions are described for facilitating data archival, including for improving compliance with retention policies and legal requirements. [0003] In some cases, data must be maintained for particular time periods, which can be specified by an organizational policy or by various laws, regulations, contractual obligations, and the like. [0004] Apart from resource-use and retention period considerations, data retention is increasingly driven by data privacy laws and regulations. That is, a data subject (which can be a person or a legal entity, such as an organization) can have a proprietary interest in data that concerns the entity. The data subject may be able to request, such as under applicable laws or regulations of a jurisdiction, that an organization delete their data or “forget” them. (i.e. right to be forgotten policy) [0068] FIG. 4 presents a diagram for operations involved in storing a data object in an archive, automatically deleting the data object when an expiration event (e.g., the passing or reaching of an expiration date) has occurred, and applying a policy change, such as a legal hold, to the data object.) (i.e. in order to apply a policy change, the updated policy information needs to be compared with existing data management policy)
Bone-Jois-McGovern does not teach identify updated policy information utilize natural language processing to identify a change in the new version of a right to be forgotten policy relative to the existing version of a right to be forgotten policy.
However, Levy teaches utilize natural language processing (Levy [0028] The conference management system 105 can determine the PII or other information in the recording that is not compliant with the applicable data compliance policy using one or more techniques, e.g., automatic speech recognition, a rule-based technique, artificial intelligence (AI), machine learning (ML), natural language processing (NLP))
Bone, Jois, McGovern and Levy are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Bone, Jois, McGovern and Levy before him or her to modify the Bone-Jois-McGovern’ system with Levy’s teaching. The motivation for doing so would be to manage (Levy [0028]) data compliance policy using natural language processing (NLP).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI MA whose telephone number is (571)272-2468. The examiner can normally be reached Monday through Friday from 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEI MA/Examiner, Art Unit 2135    

/YAIMA RIGOL/Primary Examiner, Art Unit 2135